Citation Nr: 1220789	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  08-33 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for coronary artery disease with hypertension, status post myocardial infarction (previously claimed as a heart condition).

2.  Whether new and material evidence has been received to reopen a claim for a left leg injury (previously claimed as left knee and hip conditions), to include as secondary to lumbosacral spine degenerative joint disease.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a right hip disorder, claimed as being secondary to left leg disorder.

6.  Entitlement to service connection for a right knee disorder, claimed as being secondary to left leg disorder.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

8.  Entitlement to an increased disability rating for lumbosacral spine degenerative joint disease, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Brooks McDaniel, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and private nurse, L.H.


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.  He was also enlisted in the Virginia National Guard from May 1980 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran and a private nurse, L.H., testified at a Board hearing that was held before the undersigned Veterans Law Judge.  At that time, the record was held in abeyance for an additional 30 days to permit the Veteran to submit additional evidence, to include a written opinion from L.H.  No additional evidence was received from the Veteran during that time.

As an additional preliminary matter, the Board acknowledges arguments raised by the Veteran and his representative at his December 2011 Board hearing that clear and unmistakable error (CUE) was committed by the Board, in connection with his claim for service connection for a heart disorder, in a prior January 1998 Board decision.  The Board also notes, however, that in a March 1998 motion, the Veteran already sought reconsideration of that decision on the basis of CUE.  This motion was denied in April 1998.  Under applicable law, once there has been a final decision on a motion relating to a prior Board decision on an issue, that prior Board decision is no longer subject to revision on the grounds of CUE.  Hence, subsequent motions relating to that prior Board decision on that issue must be dismissed with prejudice.  38 C.F.R. § 10.1409(c) (2011).  In view of the Veteran's March 1998 motion and April 1998 denial of that motion, the Veteran may not now resurrect his assertions of CUE in connection with the January 1998 Board decision.  For this reason, the Board does not accept jurisdiction of the CUE issue raised by the Veteran at his Board hearing. 

The issues of the Veteran's entitlement to service connection for coronary artery disease with hypertension, status post myocardial infarction (previously claimed as a heart condition); service connection for a left leg injury (previously claimed as left knee and hip conditions), to include as secondary to lumbosacral spine degenerative joint disease; service connection for right ear hearing loss; service connection for tinnitus; service connection for a right hip disorder; service connection for a right knee disorder; service connection for an acquired psychiatric disorder, to include PTSD and depression; and an increased disability rating for lumbosacral spine degenerative joint disease, currently rated as 40 percent disabling, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  A January 1998 Board decision denied the Veteran's claim for service connection for coronary artery disease with hypertension, status post myocardial infarction; the Veteran subsequently sought reconsideration of the Board's January 1998 denial on the basis that it was based upon clear and unmistakable error committed by the Board;  the Veteran's motion to reconsider was denied in April 1998.

2.  A November 1993 rating decision denied the Veteran's claim for service connection for a left leg injury (previously claimed as left knee and hip conditions); notice of that decision was mailed to the Veteran on December 7, 1993; and the Veteran did not subsequently appeal the November 1993 decision.

3.  The Board received the Veteran's current request to reopen his claims of service connection for coronary artery disease with hypertension, status post myocardial infarction and a left leg injury (previously claimed as left knee and hip conditions), previously claimed as left knee strain and left leg arthritis, in March 2007.

4.  The evidence associated with the claims file since the January 1998 Board decision, when considered with the evidence previously of record, relates directly to previously unestablished elements of the Veteran's claim of service connection for coronary artery disease with hypertension, status post myocardial infarction, and moreover, raises reasonable possibility of substantiating the Veteran's claim.

5.  The evidence associated with the claims file since the November 1993 rating decision, when considered with the evidence previously of record, relates directly to previously unestablished elements of the Veteran's claim of service connection for a left leg injury (previously claimed as left knee and hip conditions), and moreover, raises reasonable possibility of substantiating the Veteran's claim.




CONCLUSIONS OF LAW

1.  The additional evidence associated with the claims file since the January 1998 Board decision is new and material, and the Veteran's claim for service connection for coronary artery disease with hypertension, status post myocardial infarction, is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

2.  The additional evidence associated with the claims file since the June 1992 rating decision is new and material, and the Veteran's claim for service connection for a left leg injury (previously claimed as left knee and hip conditions), to include as secondary to lumbosacral spine degenerative joint disease, is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Insofar as the Veteran's request to reopen his claims of service connection for coronary artery disease with hypertension, status post myocardial infarction (previously claimed as a heart condition), and for a left leg injury (previously claimed as left knee and hip conditions), to include as secondary to lumbosacral spine degenerative joint disease, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA also requires VA to look at the bases for the denial in the prior final decision and to respond with a notice letter that describes the type of evidence and information that would be necessary to substantiate the element or elements of service connection that were found to be insufficiently established in the prior final denial.  Failure to provide such notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). Nonetheless, given the favorable action taken below with regard to the Veteran's request to reopen his claims, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

II.  New and Material Evidence

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim." Such evidence must also "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a) (2011).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Insofar as the Veteran's request to reopen his claim for service connection for coronary artery disease with hypertension, status post myocardial infarction, the Veteran initially sought service connection for that disorder in January 1993.  That claim was denied in a rating decision issued in November 1993, on the basis that the evidence available at that time did not show that the Veteran's heart disorder was incurred during, or aggravated by, his active duty service.  The Veteran subsequently filed and perfected a timely appeal of the RO's denial.  In a January 1998 decision, however, the Board denied the Veteran's claim for service connection for a heart disorder.  As noted above, the Veteran subsequently sought reconsideration of the Board's January 1998 denial on the basis that it was based upon clear and unmistakable error committed by the Board.  The Veteran's motion to reconsider was denied in April 1998.  Accordingly, the Board's January 1998 decision became final.  38 U.S.C.A. § 7105(c).  At that time, the evidentiary record included the Veteran's claim submissions, service personnel records, service treatment records, various private treatment records dated from 1989 through 1996, VA treatment records dated from 1991 through 1995, and VA examination reports dated September 1974, August 1993, and March 1997.

With regard to the Veteran's request to reopen his claim for service connection for a left leg disorder (also claimed as left knee and left hip conditions), the Veteran's original claim for service connection was filed in June 1982.  This claim was denied in a June 1982 rating decision which was not appealed by the Veteran.  In January 1993, the Veteran sought to reopen his claim for service connection for a left leg disorder.  The RO's November 1993 rating decision reopened the Veteran's claim, however, denied the substantive issue of service connection on the merits.  In support of its decision, the RO determined that the Veteran's left leg disorder was not shown by the available evidence as being related to the Veteran's active duty service.   The RO's November 1993 rating decision is final.  38 U.S.C.A. § 7105(c).

The Veteran's currently pending request to reopen his claims for service connection for heart and left leg disorders was received by VA in March 2007.  Over the course of claims development subsequent to receipt of the Veteran's request, additional evidence has been associated with the claims file.  Such evidence consists of additional VA and private treatment records dated from 1998 through 2007, VA examination reports dated April 2007 and August 2011, and limited and incomplete social security records.  The Veteran also testified at a December 2011 Board hearing, and a transcript of those proceedings has also been associated with the claims file.

With reference to the Veteran's claimed heart disorder, the Veteran testified at his Board hearing that his heart condition began in 1989, while attached to the Virginia National Guard, 1st Company B, 2nd Battalion, 116th Infantry Division, after an incident in which he fell down a ravine and experienced sharp chest pains and shortness of breath after rising to his feet.  According to the Veteran's testimony, he was treated at the infirmary on site, transferred to the medical facility at Fort Lee, and then transferred again to Walter Reed Army Medical Center for further evaluation and treatment.

Insofar as his claimed left leg disorder, a private nurse, L.H., testified at the Veteran's hearing that she had examined the Veteran and reviewed the Veteran's treatment records.  In R.H.'s opinion, the Veteran had incurred a left knee injury during active duty service in 1967 and has experienced ongoing left knee symptoms since that time.  The Veteran also testified that symptoms in his left knee affected his ability to perform his occupational duties at Bryant's Plumbing and Heating in 1968, shortly after his separation from service.  The Veteran suggests that treatment records and references to impairment from his left knee disability may be contained in his employment records from Bryant's Plumbing and Heating.

The Board hearing testimony provided by the Veteran and L.H. provides new information concerning the in-service onset of the Veteran's heart disorder and left knee disorder with subsequent chronicity and continuity of symptoms which allegedly persist.  Hence, the Board finds that new and material evidence has been received to reopen the Veteran's claims for service connection for coronary artery disease with hypertension, status post myocardial infarction (previously claimed as a heart condition), and for service connection for a left leg injury (previously claimed as left knee and hip conditions), to include as secondary to lumbosacral spine degenerative joint disease.  These claims will next be addressed by the Board on a de novo basis, an action that will not prejudice the Veteran in light of the ultimate outcome.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

New and material evidence has been received to reopen a claim for service connection for coronary artery disease with hypertension, status post myocardial infarction (previously claimed as a heart condition).

New and material evidence has been received to reopen a claim for a left leg injury (previously claimed as left knee and hip conditions), to include as secondary to lumbosacral spine degenerative joint disease.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

A.  Social Security Records

Pertinent generally to all of the issues remaining on appeal, documentation in the claims file indicates that social security records that may be pertinent to the Veteran's various claimed disabilities remain outstanding.  In this regard, the Board notes that October 1998 claims notes indicate that the Veteran denied receiving social security benefits at that time, and stated that only his spouse was receiving social security disability benefits.  Subsequently obtained documentation from the Social Security Administration (SSA), however, reflects that the Veteran began receiving social security disability benefits in September 1995.  In fact, an SSA statement that has been associated with the claims file specifically identifies the Veteran as the beneficiary of payments from the SSA, and moreover, indicates that ongoing social security payments were being made to the Veteran through 2003.  Hence, despite the Veteran's 1998 denial that he was receiving social security benefits, the records in the claims file appear to indicate that the Veteran was in receipt of social security disability benefits from September 1995 through at least 2003.  The available social security records do not identify the disabilities upon which these benefits are based.  Nonetheless, there is no indication in the claims file that VA has requested the Veteran's social security records.

When the evidence indicates that the Veteran is in receipt of social security disability payments, VA's duty to assist requires that it seek the SSA's disability determination and the medical records underlying it, where these records are relevant to the claims at hand.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  In this case, the limited social security records that are in the claims file do not indicate the specific disabilities for which the Veteran has been receiving social security disability benefits.  Nonetheless, the Board finds that it is likely that such benefits may be based entirely or in part upon each of the disabilities that are pertinent to the remaining issues on appeal in this case.  As such, the Veteran's social security records are likely to be relevant to the issues remaining on appeal.  Hence, the RO must obtain the Veteran's social security records, following the current procedures prescribed in 38 C.F.R. § 3.159 as it regards requests for records from Federal facilities.

B.  Virginia National Guard Records

Additionally, and as noted above, a NGB Form 22 associated with the claims file reflects that the Veteran was an enlisted member of the Virginia National Guard from April 1966 to April 1972, and from May 1980 to October 1992.

In April 1993, the RO made an initial request for the Veteran's Virginia National Guard service records.  In June 1993, the Office of the Adjutant General of Virginia responded by providing the Veteran's NGB Form 22 and various service treatment records dated from 1989 to 1992.

In November 1996, the RO made an additional request to the Veteran's Army National Guard unit in Virginia to confirm all dates of active duty for training (ACDUTRA) for the Veteran during the enlistment period from May 10, 1980 to October 19, 1992.  In response, the Veteran's National Guard unit provided a duplicate copy of the Veteran's NGB Form 22, as well as a NGB Form 23.  The NGB Form 23 provides a general summary of the Veteran's National Guard service, and identifies that the Veteran was credited for enlistment from April 25, 1966 to April 24, 1972 and from May 19, 1980 to October 19, 1992.  It also identifies the Veteran's periods of ACDUTRA and inactive duty for training (INACDUTRA) during 1992; however, does not provide any information as to the Veteran's periods of ACDUTRA and INACDUTRA prior to 1992.  Similarly, no documented explanation was ever received from the Virginia National Guard as to why this information was not provided.  Further, the Board does not see that further follow-up efforts were made by VA to obtain this additional information, or an explanation as to the availability of this information.  Also, the Board notes that the RO's November 1996 follow-up efforts did not include efforts to obtain the Veteran's service treatment records before 1989.

For service connection purposes, "Active military, naval, or air service" includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24) (2011); see Mercado-Martinez v. West, 11 Vet. App. 415 (1998); see also Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995) ("an individual who has served only on active duty for training must establish a service-connected disability in order to achieve veteran status"); Biggins v. Derwinski, 1 Vet. App. 474, 478   (1991). 

In other words, when a claim is based on a period of ACDUTRA, there must be evidence that the individual concerned died or became disabled during the period of ACDUTRA as a result of a disease or injury incurred or aggravated in the line of duty.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  See 38 U.S.C.A. § 101 (2)-(24); Mercado-Martinez, 11 Vet. App. at 419.

In view of the foregoing legal authority, the RO must make efforts to contact the Office of the Adjutant General of Virginia, the Veteran's National Guard unit, and any other appropriate agency or department to follow-up upon its November 2006 request for the appellant's complete Virginia National Guard service personnel and service treatment records.  Specifically, the RO must request the Veteran's National Guard service personnel records which pertain to his periods of enlistment before 1992, to include April 25, 1966 to April 24, 1972 and from May 19, 1980 to December 31, 1991.  Such records should include information as to the Veteran's periods of ACDUTRA and INACDUTRA, and the dates and locations of any foreign or domestic deployment during the Veteran's periods of enlistment.  The RO must also request the Veteran's service treatment records pertinent to treatment received before 1989.  In connection with such efforts, the RO must follow the current procedures prescribed in 38 C.F.R. § 3.159 as it regards requests for records from Federal facilities.

C.  Additional Information and Evidence

Also, to ensure that all due process requirements are met, and that the evidentiary record is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The notice letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  After providing such notice, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

In view of the Veteran's Board hearing testimony of reported in-service stressors during service in Panama, the Veteran should also be provided a PTSD Questionnaire and be requested to provide additional details concerning his service in Panama and the alleged stressor incident in which he came under small arms fire.  Specifically, the Veteran should be asked to provide the dates of his service in Panama, the date and location of the alleged stressor incident, and his unit assignment during his service in Panama and/or at the time of the alleged stressor.

The Veteran should also be provided a VA 21-4142 release and be requested to provide on the release the names and addresses of any VA and private treatment providers who have provided him with medical treatment since May 2007.

D.  VA Audiological Examination

At his December 2011 Board hearing, the Veteran testified that he was exposed to noise from small arms fire and loud machinery during his active duty service.  Service treatment records, to include audiometric testing performed in April 1988 and May 1991, reflect elevated pure tone thresholds in both ears.  As discussed more fully below, the Veteran has also asserted, in connection with his claim for service connection for PTSD, that he was engaged in small arms combat during service in Panama in approximately 1984 or 1985.  If such service or combat can be corroborated in the Veteran's complete National Guard service personnel records, such combat may be consistent with the Veteran's reported in-service noise exposure.

In April 2007, the Veteran was afforded a VA examination to determine the nature and etiology of his right ear hearing loss.  Although audiometric testing was interpreted as showing right ear mild sensorineural hearing loss at 1000 Hertz, sloping to moderate to severe sensorineural hearing loss from 2000 to 6000 Hertz, coupled with speech recognition of only 78 percent in the right ear, the VA examination was not performed in conjunction with a review of the Veteran's claims file, nor did the VA examiner offer an opinion as to the etiology of the Veteran's right ear hearing loss.  

In view of the foregoing, after all necessary efforts have been made to obtain and associate with the claims file the Veteran's complete Virginia National Guard records, the Veteran should be afforded a new VA examination to determine the nature and etiology of his right ear hearing loss and tinnitus.  The claims file should be provided to the VA examiner prior to the scheduled VA examination, and the VA examiner should review the entire claims file in conjunction with the examination.  38 C.F.R. § 3.159(c)(4).

E.  PTSD Stressor Development

In relation to his claim for service connection for PTSD, the Veteran asserted at his Board hearing that he was attacked by small arms fire during purported service in Panama.  Although the Veteran was unable to provide even approximate dates for his claimed service in Panama (the Veteran was only able to testify that such service was sometime after 1968), the Board notes that the Veteran's April 2007 VA audiological examination report references that the Veteran was serving in Panama in either 1984 or 1985.

Post-service treatment records include a May 1995 private record from Dr. P.D.H. which reflects an initial depression diagnosis.  Subsequent records from Dr. P.D.H., as well as subsequent VA treatment records dated through December 2005, document an ongoing diagnosis of depression that was treated and controlled with paxil.

As noted above, the Veteran should be provided a PTSD Questionnaire and be requested to provide on the questionnaire the dates of his service in Panama, the date and location of the alleged stressor incident, and his unit assignment during his service in Panama and/or at the time of the alleged stressor.  After such information has been received from the Veteran, the RO should undertake any other development to corroborate the Veteran's stressor that is indicated in the additional information and evidence that has been obtained.  Thereafter, efforts should be made to corroborate the Veteran's claimed stressor event.

F.  VA PTSD and Psychiatric Examination

After the above efforts have been made to corroborate the Veteran's reported stressors, the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of his claimed acquired psychiatric disorders.  The claims file should be provided to the VA examiner in advance of the examination and the examiner should be asked to review the entire claims file.  If, and only if, the Veteran's claimed in-service stressor is corroborated, then the VA examiner should be asked to confirm the Veteran's claimed PTSD diagnosis and offer an opinion as to whether it is at least as likely as not that the Veteran's PTSD is etiologically related to his corroborated stressors.  Regardless of whether the Veteran's claimed in-service stressors are corroborated, the VA examiner should be asked to provide a diagnosis of any acquired psychiatric disorders, other than PTSD, and to provide an opinion as to whether the diagnosed psychiatric disorder(s) is/are related to the Veteran's active duty service.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  A letter must be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for service connection for coronary artery disease with hypertension, status post myocardial infarction (previously claimed as a heart condition); service connection for a left leg injury (previously claimed as left knee and hip conditions), to include as secondary to lumbosacral spine degenerative joint disease; service connection for right ear hearing loss; service connection for tinnitus; service connection for a right hip disorder; service connection for a right knee disorder; service connection for an acquired psychiatric disorder, to include PTSD and depression; and an increased disability rating for lumbosacral spine degenerative joint disease, currently rated as 40 percent disabling, and further, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The Veteran should be provided a VA 21-4142 release and be requested to identify the name(s) and current address(es) of any private and/or VA medical providers who have rendered treatment since May 2007.

The Veteran should also be provided a PTSD Questionnaire and be asked to provide additional information concerning his reported combat stressor event during service in Panama, to include the date and location of the alleged stressor incident, and his unit assignment during his service in Panama and/or at the time of the alleged stressor event.

2.  Then, any additional treatment records identified by the Veteran should be obtained and associated with the claims.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  SSA should be contacted, and the Veteran's social security records should be obtained and associated with the claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

4.  The RO should contact the Office of the Adjutant General of Virginia, the Veteran's National Guard unit, and any other appropriate agency or department and obtain the Veteran's National Guard service personnel records for service before 1992 and service treatment records before 1989.  The RO should also request information as to the specific dates and locations for all of the Veteran's periods of ACDUTRA and INACDUTRA before 1992.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results, documentation to that effect should be incorporated in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review.

5.  Then, the RO should review the Veteran's National Guard personnel records, unit records, and treatment records to corroborate the Veteran's reported combat during ACDUTRA or INACDUTRA in Panama.  Any other stressor development action that is indicated by any evidence or information obtained after this remand should also be performed.  

6.  Then, the Veteran should be afforded a VA psychiatric examination to determine the nature of his claimed psychiatric disorder and whether any diagnosed psychiatric disorders are related to his active duty service.  If, and only if, the Veteran's claimed stressor event can be corroborated, the examiner must be asked to confirm the Veteran's claimed PTSD diagnosis and to provide an opinion as to whether the diagnosed PTSD is at least as likely as not related to his corroborated stressor.  Even if the Veteran's claimed stressor event cannot be corroborated, the examiner must be asked to confirm psychiatric diagnoses of depression and/or any other psychiatric disorders (other than PTSD) that are diagnosed by the examiner.  The examiner must also be asked to provide an opinion as to whether the psychiatric disorders diagnosed (other than PTSD) are at least as likely as not related to his active duty service.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings of the examination, the VA examining psychiatrist is requested to provide a diagnosis(es) corresponding to the claimed psychiatric disorder(s).  The VA examiner should provide in the report the full provisions of the DSM-IV criteria relevant to any diagnosed psychiatric disorders.  In expressing the diagnosis(es), the examiner should state with specificity how the Veteran's current and previous symptomatology, as reported by the Veteran and noted in the evidence in the claims file, meets the DSM-IV criteria for each diagnosed disorder.

The examiner's explanation should also take into account and address the symptoms, findings, and diagnoses expressed in the service treatment records, post-service treatment records, various PTSD and stressor statements, and the transcript of the December 2011 Board hearing that are contained in the claims file.

If the examiner finds that the Veteran does not demonstrate a current psychiatric disorder, then the examiner should provide an explanation as to how the Veteran's current and previous symptomatology does not meet the DSM-IV criteria for PTSD, depression with psychosis, and anxiety.

If the examiner is called upon to provide an opinion concerning PTSD, and the examiner diagnoses PTSD specifically, then the examiner should offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the diagnosed PTSD is etiologically related to the stressor events reported by the Veteran and noted by the examiner in the report.

If the Veteran is diagnosed with a psychiatric disorder other than PTSD, then the examiner should specifically offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the diagnosed psychiatric disorder is etiologically related to an injury or illness sustained by the Veteran during his active duty service.

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in a typewritten report.

7.  Also after the above developments have been completed, the Veteran should be afforded a VA audiological examination to determine the etiology of his claimed right ear hearing loss and tinnitus.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

All indicated tests and studies are to be performed, and a comprehensive recreational and occupational history is to be obtained.  The examiner is requested to opine whether it is at least as likely as not (50 percent or greater) that any current hearing loss and/or tinnitus is due to hazardous noise exposure in service.

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in a typewritten report.

8.  After completion of the above development, the Veteran's claims of entitlement to service connection for coronary artery disease with hypertension, status post myocardial infarction (previously claimed as a heart condition); service connection for a left leg injury (previously claimed as left knee and hip conditions), to include as secondary to lumbosacral spine degenerative joint disease; service connection for right ear hearing loss; service connection for tinnitus; service connection for a right hip disorder; service connection for a right knee disorder; service connection for an acquired psychiatric disorder, to include PTSD and depression; and an increased disability rating for lumbosacral spine degenerative joint disease, currently rated as 40 percent disabling, must be readjudicated.  If the determination as to any of these claims remains less than fully favorable to the Veteran, he and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


